Citation Nr: 1215999	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  96-40 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a right pelvis disability.



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel

INTRODUCTION

The Veteran had active service from November 1961 to November 1963, and from March 1970 to September 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 1996 rating decision in which the RO, inter alia, denied service connection for an unspecified right pelvis disability and denied petitions to reopen claims for service connection for the low back and left shoulder.  In March 1996, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in April 1996, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 1996.  

In December 1996, the Veteran testified during a hearing before RO personnel; a transcript of that hearing is associated with the claims file.  In February 1998, the Veteran testified during a hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.

In addition to the Board and RO hearings, referenced above, in May 2004, the Veteran testified during a hearing before a Veterans Law Judge who is no longer employed by the Board; a transcript of that hearing is of record.  It is unclear from the record why a second Board hearing was held, and why the undersigned Veterans Law Judge who conducted the 1998 hearing was not designated to conduct the subsequent hearing.  Nevertheless, because of the departure of the second Veterans Law Judge, noted above, in a letter dated in February 2009, the Veteran was offered another hearing; however, he responded that he did not want another hearing.

In June 1998, the Board remanded the matters on appeal to the RO for additional evidentiary development.  The RO continued to deny the service connection claim, as well as again declining to reopen service connection claims for disabilities of the low back and left shoulder (as reflected in supplemental SOCs (SSOCs) dated in June 2000, March 2002, and January 2003), and returned these matters to the Board for further appellate consideration.

In August 2004, the Board determined that, because the Veteran had not been notified about his appellate rights in prior RO denials, the claims for service connection for disabilities of the low back and left shoulder should be considered on the merits without the predicate requirement of the receipt of new and material evidence.  The Board then remanded the claims on appeal to the RO ,via the Appeals Management Center (AMC), in Washington, DC), for additional evidentiary development.  

At some point after the Board's August 2004 remand, the original claims file was lost.  The RO and the AMC have attempted to reconstruct the record to the extent possible.  After accomplishing further action following the August 2004 remand, the AMC continued to deny each remaining claim (as reflected in a September 2008 SSOC), and returned these matters to the Board for further appellate consideration.  

Subsequent to the September 2008 SSOC, the Veteran submitted additional evidence to the AMC in November 2008.  However, as that evidence consisted of duplicates of service treatment records which had already been considered by the RO and the AMC, remand for issuance of a SSOC was not required.  See 38 C.F.R. §§ 19.31, 19.37 (2011).

In a May 2009 decision, the Board denied service connection for a right pelvis disability.  The Veteran appealed the Board's May 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, the Court issued a memorandum decision, vacating the Board's May 2009 decision as to the denial of service connection for a right pelvis disability, and remanding the claim to the Board for further proceedings consistent with the joint motion.  

Also in May 2009, the Board remanded the claims of service connection for disabilities of the left shoulder and low back to the RO, via the AMC, for further evidentiary development.  These issues were subsequently returned to the Board for appellate consideration.  

As a final note, the Board observes that, during much of the pendency of this appeal, the appellant has been represented by Disabled American Veterans.  Subsequent to the Board's August 2004 remand, the Veteran appointed private attorney Robert P. Walsh as his representative.  However, he revoked that appointment in a letter received in October 2008.  In separate correspondence received at that time, the appellant submitted an Appointment of Individual as Claimant's Representative (VA Form 21-22a) appointing private attorney Margaret A. Costello.  Thereafter, in January 2011, the appellant submitted a VA Form 21-22a appointing private attorney Edward M. Farmer as his representative.  In February 2012, the Veteran submitted correspondence indicating that he wished to revoke that appointment and that he desired to represent himself.  The Board recognizes the appellant as now proceeding pro se in this appeal.  

The Board's decision addressing the claim of service connection for a left shoulder disability is set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim decided herein have been accomplished.

2.  Probative lay and medical evidence of record indicates that it is at least as likely as not that the Veteran's currently diagnosed chronic left shoulder tendonitis with acromioclavicular (AC) joint arthritis is related to in-service complaints of left shoulder pain diagnosed as bicipital tendonitis.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for chronic left shoulder tendonitis with AC joint arthritis are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claim for service connection for a left shoulder disability, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.  

As regards other due process considerations, the Board notes that the claim for service connection for a left shoulder disability was remanded in May 2009 for additional evidentiary development.  A review of the Board's remand reveals that the RO was instructed to readjudicate these claims following completion of its development and, if denied, issue an appropriate SSOC.  See 38 C.F.R. § 19.31(c) (2011).  Although additional evidence was associated with the claims file following the Board's May 2009 remand, no readjudication of the issue of service connection for a left shoulder disability was ever completed.  Nevertheless, given that it is granting the full benefit sought on appeal, the Board finds no prejudice in its proceeding with a decision on this issue at this time.  

II. Analysis

The Veteran contends that he is entitled to service-connected compensation benefits for a left shoulder disability.  While it is somewhat unclear from various statements found throughout the record whether the Veteran suffered an injury to his left shoulder during service, he has consistently asserted throughout this appeal that he was treated for left shoulder pain during his second period of active duty service and that such pain has continued ever since.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  Service connection may also be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  

Here, the Veteran's service treatment records document treatment for left shoulder complaints in service.  In November 1975, the Veteran was seen for complaints of continuous left shoulder and arm pain with reduced range of motion.  The Veteran was treated with a sling and heat therapy.  He continued to complain of increased pain and was thus referred to the orthopedic clinic for further evaluation; the provisional diagnosis provided was capsulitis (or bicipital tendonitis).  In November 1975, the orthopedic clinic continued the diagnosis and prescribed rest and pain relief.  Thereafter, in September 1977, the Veteran was seen with primary complaint of right knee pain and swelling, but left shoulder and back pain was also noted.  No clinical evaluation of the shoulder appears to have been completed.  In an August 1979 Report of Medical History, the Veteran indicated a positive history of painful shoulder.  However, clinical evaluation of the left shoulder at separation was normal.  

While relevant to the current appeal, the Board notes that the absence of in-service evidence of a chronic left shoulder disability is not fatal to a claim for service connection.  In this regard, evidence of a current diagnosis of a chronic disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for this disease.  See 38 C.F.R. § 3.303(d).  Similarly, service connection may be warranted if there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  See 38 C.F.R. § 3.303(b).  

As discussed above, the Veteran's service treatment records clearly document left shoulder complaints during service, then diagnosed as bicipital tendonitis.  Thus, the critical inquiry is whether there is evidence of continued symptoms following service resulting in a chronic disability or evidence of a current chronic left shoulder disability that is medically attributable to his in-service complaints.  

Following service, in October 1990, the Veteran underwent an orthopedic examination by the Social Security Administration (SSA).  During such examination, the Veteran reported that his primary concerns related to his knees, but that he also experienced problems in his shoulders, right elbow, and back.  The Veteran also indicated that he had been told that he had arthritis in his shoulders.  Physical examination of the Veteran revealed "no objective abnormality of significance."  Thereafter, in September 1981, a bone scan was completed which showed "increased tracer uptake . . . in the left acromioclavicular joint . . . which is most suggestive of degenerative joint disease."  In August 1984, the Veteran was evaluated by VA for rating purposes, and the examination report notes mild left shoulder symptoms on examination with history of bicipital tendonitis in 1975 and current x-ray findings that were negative.  In July 1985, shoulder x-rays were completed which demonstrated spur-like projections from the left acromian process and evidence of calcific peritendinitis of the left supraspinatus tendon.  

Since filing his claim for service connection, the Veteran has been examined by the VA on multiple occasions for the specific purpose of investigating the existence and etiology of any current left shoulder disability.  The first examination, conducted in January 1996, reflects that the Veteran reported a history of pain in his left neck and shoulder since the 1970s, but denied any specific injury.  The January 1996 examiner diagnosed the Veteran with "[p]ain in the shoulders, probably related to cervical disc disease."  

The Veteran was reexamined in February 2005 at which time he reported acute onset of left shoulder pain while on active duty; he indicated that he continued to have left shoulder pain in the suprascapular muscle.  Following an examination of the Veteran, including x-rays of the shoulder, the February 2005 examiner provided a diagnosis of mild degenerative arthritis of the left shoulder.  

The Veteran was afforded another examination in October 2005.  The examining physician (S.M.) noted a history of pain over the back of the Veteran's neck and left shoulder since his second period of active duty.  No initial injury was reported; rather, the Veteran indicated that the problem started gradually and that he periodically sought relief on sick call.  Although tenderness at the AC joint was noted upon examination, as well as decreased range of motion and power against resistance, it was S.M.'s conclusion that there is "[n]ormal left shoulder without any residual of trauma."  

S.M. reexamined the Veteran in August 2006 and diagnosed "chronic tendonitis of [the] left shoulder with acromioclavicular arthritis resulting in limited motion and pain."  As for the etiology of this disability, the physician concluded that no opinion could be given as to the date of onset or etiology.  S.M. noted that the claims file was not available, and he provided an addendum opinion in November 2006, after reviewing the claims file.  There, he stated that he had already furnished a diagnosis of currently present left shoulder condition.  He then stated that this condition is related to the Veteran's active service; S.M. referred specifically to the November 1975 complaint of shoulder pain.  Another addendum was provided in April 2008, this time without the claims file.  S.M. again repeated that he had previously provided a diagnosis of currently present left shoulder condition, and upon further review of the claims file (which he previously stated was unavailable), he believed that the condition was related to active service.  

As noted above, in May 2009, the Board remanded the Veteran's claim on appeal, citing the various inconsistencies among S.M.'s opinions as well as the lack of any meaningful discussion of the evidence that supports his conclusions.  In April 2010, the Veteran underwent another VA examination in which the physician diagnosed him with mild degenerative changes of the left AC joint.  As for the etiology of this disability, the physician acknowledged the Veteran's in-service complaints, as well as the 1981 bone scan findings suggestive of degenerative disease, but found that the Veteran's mild degenerative changes of the left shoulder were due to the "natural aging process" as they were similar to changes found on the right shoulder.  

Following the Board's May 2009 remand, the Veteran submitted a number of private medical opinions in support of his left shoulder claim.  The first, dated in August 2010, indicates that the Veteran is under the physician's (G.T.'s) care and that it is his medical opinion that the Veteran's "diagnosis/complaints of . . . left shoulder pain/arthritis . . . are more likely than not related to his active military service."  This opinion is based upon "careful review of his military record, previous diagnostic testing and examination."  

Also of record is a December 2010 opinion from a private neurologist (J.M.) who indicates that he has reviewed the Veteran's "extensive medical records which detail injuries and subsequent medical treatment" of the left shoulder, as well as personally examined the Veteran.  J.M. notes that recent imaging studies show degenerative changes of the AC and glenohumeral joints and that chronic left shoulder pain is related to such disabilities.  As to the etiology of the Veteran's left shoulder disability, J.M. opines that "there seems to be a fairly direct connection and well documented records [sic] of injuries and trouble developing back during [the Veteran's] service days," and that, as such, he is "comfortable stating that there is a direct connection to his military service."  

In determining whether the evidence demonstrates a currently diagnosed chronic left shoulder disability that is medically related to service, the Board observes that it must consider and weigh each of the aforementioned etiological opinions.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (stating that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  

With respect to the examinations and opinions provided by S.M. in October 2005, August 2006, and November 2006, the Board acknowledges the inherent inconsistencies among these reports.  However, relevant to its determination, the August 2006 diagnosis of chronic left shoulder tendonitis with AC joint arthritis was based upon a complete physical examination of the Veteran, to include x-rays of the left shoulder.  Moreover, this diagnosis is consistent with other physical findings of record, including earlier diagnostic studies which were suggestive of degenerative joint and tendon changes.  Finally, the diagnosis is confirmed in later medical evidence of record.  Under these circumstances, the Board finds the competent medical evidence establishes the Veteran has a currently diagnosed left shoulder disability-i.e., chronic left shoulder tendonitis with AC joint arthritis.  

As for the matter of etiology of this disability, S.M. concluded in a November 2006 addendum that the Veteran's left shoulder condition is related to active military service due to the fact that there was notation of left shoulder complaint in his service treatment records.  The Board previously noted in its May 2009 remand that this opinion was insufficient upon which to award service connection due to the lack of any discussion for further supportive evidence in the claims file.  Rather, it was speculative, at best.  Therefore, the Board solicited additional medical evidence (i.e., another VA examination) to resolve the appeal.  

The result of its remand is the April 2010 medical opinion reflecting the conclusion that the Veteran's mild degenerative changes of the left shoulder are due to the "natural aging process," and not service, as they are similar to changes found in his right shoulder.  While this statement provides a reasonable basis for the examiner's conclusion, the Board notes that it completely fails to address the Veteran's lay contentions that he has experienced left shoulder pain since the 1970s.  Additionally, the April 2010 opinion did not discuss the significance, if any, of the degenerative changes noted upon x-ray in September 1981, when the Veteran was only forty-four years old.  Finally, and perhaps most importantly, the April 2010 physician did not address the etiology of the Veteran's chronic left shoulder tendonitis, previously diagnosed at the August 2006 VA examination.  

The other medical opinions of record consist of the private opinions submitted by the Veteran in 2010.  While neither opinion is very specific about what findings indicate a relationship to service, both opining physicians note that they have examined the Veteran and reviewed his extensive medical records, including service treatment records.  Thus, their opinions are based on an accurate and complete medical history of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).  Furthermore, the Board notes that the private neurologist, J.M., appears to base his conclusions on the fact that there is a documented history of complaint during service as well as documented treatment since service.  While not well-explained, this rationale at least provides a reasonable basis for the examiner's conclusion that is supported by objective medical evidence in the contemporaneous record.  

In sum, the record contains three medical opinions, albeit somewhat speculative, linking the Veteran's current left shoulder complaints, diagnosed as chronic tendonitis with AC joint arthritis, to in-service left shoulder pain and injury, as well as a negative opinion that fails to consider and discuss all relevant evidence of record (i.e., lay statements and objective post-service medical evidence).  Given these medical opinions, as well as the previously discussed evidence of in-service and post-service complaints and findings of left shoulder problems, it is the Board's finding that collectively, the probative lay and medical evidence indicates that it is at least as likely as not that the Veteran's current left shoulder disability is causally related to in-service complaints.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102 (2010);  See also 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Therefore, given the facts and evidence noted above, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for chronic left shoulder tendonitis with AC joint arthritis are met.  


ORDER

Service connection for chronic left shoulder tendonitis with AC joint arthritis is granted.


REMAND

In light of points raised the Court's memorandum decision, and review of the claims file, the Board finds that further RO action in connection with the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

Initially, the Board notes that the claim for service connection for a low back disability was remanded in May 2009 for additional evidentiary development.  As previously noted above, the Board instructed the RO to readjudicate this claim following completion of its development and, if denied, issue an appropriate SSOC.  See 38 C.F.R. § 19.31(c) (2011).  Here, additional evidence, to include lay statements from the Veteran, VA and non-VA treatment records, as well as a VA examination report, was associated with the claims file following the Board's May 2009 remand.  However, no readjudication of the issue of service connection for a low back disability was ever completed.  As such, a remand is necessary to afford the RO the opportunity to comply with the Board's remand instruction to consider this evidence.  Id; 38 C.F.R. § 19.37.  See also Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also finds that additional evidentiary development in connection with both claims remaining on appeal is warranted.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2011).  Moreover, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As regards the claim for service connection for a low back disability, in the May 2009 Remand, the Board instructed the RO to arrange for the Veteran to undergo VA orthopedic examination to evaluate the claimed low back disability and obtain an etiological opinion that is based on full consideration of the Veteran's documented medical history and assertions.  The examiner was directed to specifically address the significance, if any, of the initial normal post-service examination findings regarding the back, and the post-service fall and injury to the low back in 1988.  

As previously discussed, the Veteran underwent VA examination by a physician in April 2010.  With regards to the low back, the physician diagnosed the Veteran as having mild degenerative spinal stenosis, degenerative disc bulge at L4-5, mild facet joint degenerative changes at L3-4 and L5-S1, and moderate facet joint degenerative changes of the lumbar spine.  She then opined that these disabilities were not caused by or a result of the Veteran's military service because his in-service complaints were associated with urinary symptoms, there was no evidence of ongoing treatment for a back problem during service, x-rays and bone scan evidence was normal despite post-service complaints, and degenerative changes of the spine did not appear until after his fall injury in late 1988.  

The April 2010 examination appears to adequately address those issues highlighted by the Board in its May 2009 Remand.  However, pertinent to the reasons for the current remand, the Board notes that the statement that degenerative changes of the Veteran's spine did not appear until after his fall injury in late 1988 is contradicted by medical evidence of record.  Specifically, a May 1984 private examination report reflects a diagnosis of lumbosacral osteoarthritis, and a June 1986 x-ray found in the Veteran's VA outpatient treatment records demonstrates minimal end plate spurring at L5 and minimal lumbar spondylosis.  Similarly, the Board observes that the Veteran's service treatment records reflect that his in-service complaints of back pain were not only associated with urinary symptoms.  A June 1963 genitourinary clinic record reflects that his nonspecific urethritis had cleared, but his back pain continued and objective examination demonstrated tenderness in the lumbar and sacrolumbar areas.  The Veteran also complained of back pain during his second period of active duty service without reference to any urinary symptoms.  

Given such circumstances, the Board finds that an adequate medical opinion has not yet been provided and that it has no alternative but to, again, remand the matter of service connection for low back disability, for additional medical evidence and compliance with the prior remand.  See, e.g., Nieves-Rodriguez, 22 Vet. App. at 304; see also Stegall, 11 Vet. App. at 271.  

Similarly, as regards the claim for service connection for a right pelvis disability, the Board finds that a remand is necessary to obtain additional medical evidence necessary for its determination.  In its April 2011 memorandum decision, the Court stated that the Board erred in its reliance on a February 2005 VA examination report that found no current right pelvis disability in denying the Veteran's claim for service connection.  It noted that subsequent VA examination reports (authored by S.M.) indicated that the Veteran has a current right pelvis disability that is related to service, and that if the Board found such examinations lacking or inconsistent, it had a duty to remand the matter for clarification from the examiner.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  On remand, the Court directed the Board to seek clarification from the VA physician who proffered the unclear examination reports and opinions.  Alternatively, the Board was free to develop the medical evidence in the form of a new VA examination or opinion, so long as it adequately explained its decision.  

At the outset, the Board observes that, for reasons which are unclear, the Veteran's right pelvis was examined during the aforementioned April 2010 VA examination.  Pertinent to this remand, the examining physician diagnosed the Veteran with "mild degenerative changes involving the SI [sacroiliac] joints and lateral margins of the acetabula" following a complete physical examination, including x-rays of the hips and pelvis.  Given that this diagnosis is supported by objective medical evidence of record-i.e., x-ray evidence-the Board finds the issue of whether the Veteran has a current right pelvis disability is resolved.  As such, only an etiological opinion is necessary to comply with the Court's remand directives.  

As for whether to return the claims file to the physician who provided the conflicting medical opinions (S.M.), review of the record reveals that the Veteran has, on multiple occasions, alleged bias by all three VA clinicians that have previously examined him in conjunction with his right pelvis disability claim on appeal, to include S.M.  Under these circumstances, the Board finds the prudent course of action is to solicit the necessary etiological opinion from a physician who has not previously examined the Veteran or reviewed his claims file.  

Hence, the RO should forward the claims file to a physician who is competent to comment upon issues related to the spine and pelvis for a medical opinion regarding the etiology of the Veteran's currently diagnosed low back and right pelvis disabilities.  The RO should only arrange for further examination of the Veteran if such examination is deemed necessary by the reviewing physician.

The Veteran is hereby advised that failure to report for any scheduled examination, without good cause, may well result in denial of the claims (as the original claims for service connection will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file a copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

Prior to seeking the requested opinion, to ensure that all due process requirements are met, and that the record is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

The RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran's entire claims file, to include a complete copy of this REMAND, should be forwarded to a VA physician who is competent to comment upon issues related to the spine and pelvis for medical opinions regarding the etiology of the Veteran's currently diagnosed low back and right pelvis disabilities.  

Regarding the Veteran's diagnosed degenerative disc and joint disease of the lumbar spine, and his diagnosed degenerative changes of the SI joints and lateral margins of the acetabula, for each low back or pelvis disability, the physician should offer an opinion, based on full consideration of the record, and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability had its origins in or is otherwise medically related to service-to particularly include his in-service complaints of low back and groin pain during both his first and second period of active duty service.

In rendering the requested opinion, the physician should consider and address the significance, if any, of the in-service low back and groin/pelvis complaints not associated with urinary symptoms, the initial normal post-service examination findings regarding the back, the post-service fall and injury to the low back in 1988, x-ray evidence of degenerative changes in the spine prior to the 1988 fall, and the Veteran's own lay assertions of continued pain in the low back and pelvic area since service.  

If the physician is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain opinions responsive to the questions posed above.  The entire claims file, to include complete copy of the REMAND must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.

The physician should set forth all examination findings (if any), along with a complete, clearly stated rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims remaining on appeal in light of all pertinent evidence (to include any evidence received since the September 2008 SSOC) and legal authority.

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


